Citation Nr: 0506342	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-32 698	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for depression, to 
include as secondary to a service-connected disability(ies).

2.  Entitlement to an effective date earlier than January 7, 
2003, for a total disability rating based on individual 
unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to May 1983 
and from March 1995 to August 1996.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina 
(Columbia RO).  In December 2002, the Columbia RO denied 
service connection for depression.  In May 2003, the Columbia 
RO awarded the veteran a TDIU, effective from January 7, 
2003, the date of claim.  In July 2003, the Columbia RO 
confirmed its denial of service connection for depression.  
Subsequently, the case was transferred to the Atlanta, 
Georgia Regional Office (Atlanta RO).

The Board observes that the veteran revoked the authority for 
the Disabled American Veterans (DAV) to represent him, in 
June 2002; subsequently, in January 2003, he reinstated the 
DAV as his representative.
 
In December 2004, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge; a copy of 
the hearing transcript is associated with the record.

 
FINDINGS OF FACT

1.  VA has expended sufficient effort to obtain all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issues addressed in this decision.

2.  Service connection is currently in effect for 
degenerative disc disease of the cervical spine, rated as 60 
percent disabling; healed stress fracture of the right tibia 
and ptosis of the left eye, separately rated as 10 percent 
disabling; and right varicocele with chronic orchialgia, 
rated as noncompensably disabling; for a combined 70 percent 
disability rating.  

3.  There is competent medical evidence that the veteran's 
depression is proximally due to, or aggravated, by his 
service-connected cervical spine and groin disabilities.

4.  On January 7, 2003, the Columbia RO received the 
veteran's reopened claim for a TDIU.

5.  In a January 30, 2004 physician questionnaire received on 
February 13, 2003, a private physician indicated that the 
veteran's cervical spine disability rendered him unable to 
secure and follow substantially gainful employment; in a 
March 4, 2003 VA spine examination report, the examiner 
opined that the veteran was unable to be gainfully employed 
due to his degenerative joint and disc disease of the 
cervical spine.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, 
his depression is proximately due to, or aggravated, by 
service-connected disabilities.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310(a) (2004); Allen 
v. Brown, 7 Vet. App. 439 (1995).

2.  The criteria for assignment of an effective date earlier 
than January 7, 2003, for a TDIU, have not met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was enacted and became effective.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
VCAA essentially eliminated the requirement that a claimant 
submit evidence of a well-grounded claim and provides that VA 
will notify the claimant and the claimant's representative, 
if any, of information required to substantiate a claim and 
will assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA also revised the provisions of 38 
C.F.R. § 3.159 in view of the VCAA statutory changes.  See 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which was effective August 29, 2001.  

Initially, the Board notes that the VA General Counsel has 
held that the notice provisions of the VCAA are not 
applicable to earlier effective date claims.  See VAOPGCPREC 
8-2003 (holding that "[i]f, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue"); see also 
Livesay v. Principi, 15 Vet. App. 165 (2001).

In this case, there is no possibility that any evidence could 
be obtained that would be relevant to the legal question 
involved.  In other words, there is no evidence that could be 
obtained that would have any effect on the outcome of his 
earlier effective date claim.  See VAOPGCPREC 5-2004.  There 
is, by law, no additional relevant evidence to be obtained 
with a claim for an earlier effective date involving a TDIU 
as the effective date can be no earlier than the earliest 
date as of which it is factually ascertainable that the 
veteran was found to be unemployable due to a service-
connected disability if the claim is received within one year 
from such date, otherwise the date of receipt of the claim; 
alternatively, the date receipt of the claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(o) 
(2004).  

The appellant is not prejudiced by the Board's consideration 
of his earlier effective date claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  In essence, the veteran in this case has been 
notified as to the laws and regulations governing effective 
dates.  He has, by information letters, a rating action, and 
a September 2003 statement of the case (SOC), been advised of 
the evidence considered in connection with his earlier 
effective date appeal, and the evidence potentially probative 
of the claim throughout the procedural course of the claims 
process.  Moreover, the veteran and his representative have 
provided testimony and arguments in support of his appeal, 
thus curing (or rendering harmless) any previous omissions.  
Without deciding whether the notice and development 
requirements of VCAA have been satisfied with regard to the 
veteran's service-connection, it is the Board's conclusion 
that the VCAA does not preclude the Board from adjudicating 
that claim.  This is so because the Board is granting service 
connection for depression and, as such, the decision on this 
issue poses no risk of prejudice to the veteran.  In light of 
the above, the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review of 
his earlier effective date and service-connection claims.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).

Analysis

Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  Certain chronic diseases, including 
psychosis, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  Additionally, service connection may be 
granted for a disorder found to be proximately due to, or the 
result of, a service-connected disability, including on the 
basis of aggravation.  38 C.F.R. § 3.310 (2004); Allen v. 
Brown, 7 Vet. App. 439 (1995).  Generally, when a veteran 
contends that a service-connected disorder has caused a new 
disability, there must be competent medical evidence that the 
secondary disability was caused or chronically worsened by 
the service-connected disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 
516-17 (1995); Jones v. Brown, 7 Vet. App. 134 (1994).

Service connection currently is in effect for degenerative 
disc disease of the cervical spine, rated as 60 percent 
disabling; healed stress fracture of the right tibia (right 
leg) and ptosis of the left eye, separately rated as 10 
percent disabling; and right varicocele with chronic 
orchialgia (groin), rated as noncompensably disabling.  

For purposes of establishing secondary service connection, 
there is post-service medical evidence of diagnosed 
depression related to chronic pain due to at least one of his 
service-connected disabilities.  Post-service medical records 
reflect treatment for depression/stress due to neck, mid-back 
and groin pain in April 1997, and depression due to chronic 
neck pain, in August 1998.  In January 2002, the veteran was 
seen for a follow-up visit for neck, mid-low back, and left 
groin pain, describing his pain as a moderate throbbing and 
cramping with severe aching giving a score of 8 out of 10 for 
pain.  He indicated that he had been started on some 
medication for depression and sleep.  The assessment was mild 
fascial upper back and neck pain; severe degenerative disc 
disease of cervical spine; and right chronic orchialgia, 
status post hernia repair or surgery.  A March 2002 treatment 
record reflects chronic pain secondary to degenerative joint 
disease with documented disc bulge and nerve impingement.  
The treatment records also show that the veteran was referred 
to the mental health clinic for depression secondary to 
chronic pain issues and treated for major depression in the 
setting of chronic pain, in June 2002, and major depression 
with anxiety component in the setting of chronic pain, in 
August and October 2002.  In an August 2002 statement, an 
Army neurologist at Fort Jackson, South Carolina, indicated 
that he agreed that removal of the veteran's right testicle 
probably would not resolve his groin pain and recommended 
that the veteran continue his current therapy with the pain 
clinic and schedule periodic urologic follow-ups.  At a March 
2003 mental health visit, the veteran reported that his main 
issue was dealing with his chronic neck pain, which worsened 
his depression as he was unable to have gainful employment 
and was seen by the Army for pain management.  The impression 
was major depression with anxiety component in the setting of 
chronic pain.  An October 2002 VA mental disorders 
examination report reflects that the veteran complained of 
pain in his groin, right shoulder, neck, and back.  The 
examiner noted that an August 2002 progress report showed 
depression secondary to pain; however, he did not see where 
the doctor specifically said service-connected disabilities, 
but rather depression is result of pain.  The diagnostic 
impression was pain disorder due to psychological factors in 
general medical condition.  

At a December 2004 hearing on appeal, the veteran testified 
that because of pain related to his service-connected 
disabilities he saw a doctor in South Carolina, who diagnosed 
him with depression, and so had his current doctor, and that 
both of them have linked his depression to his pain from his 
injuries.  He stated that he has been suffering from 
depression since 1997 or 1998 and that he currently he was 
being treated for depression and pain management.

In light of the above medical evidence, the evidence tends to 
show a relationship between the veteran's depression and 
chronic pain related to his service-connected degenerative 
disc disease of the cervical spine and groin disabilities and 
his nonservice-connected shoulder disorder.  When it is not 
possible to separate the effects of a service-connected 
disorder(s) from a nonservice-connected disorder, 38 C.F.R. § 
3.102 (2004) dictates that all signs and symptoms be 
attributed to the service-connected disorder(s).  Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  Under 
38 C.F.R. § 3.102, when a reasonable doubt arises regarding 
service origin, the degree of disability, or any other point, 
such doubt will be resolved in the veteran's favor.  A 
reasonable doubt is one, which exists because of an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The VA and Army 
outpatient treatment records and an Army physician's 
statement have in fact established that the veteran's 
depression is proximately due to, or aggravated by, primarily 
his service-connected chronic neck and groin pain.  While 
these findings are favorable to the veteran, the Board 
observes that the October 2002 VA examiner was somewhat 
equivocal regarding the effect of the veteran's service-
connected disabilities on his depression.  Resolving all 
reasonable doubt in favor of the veteran, the Board 
determines that his current depression is proximately due to, 
or is aggravated by, his service-connected cervical spine and 
groin disabilities.  Accordingly, entitlement to service 
connection for depression, claimed as secondary to the 
veteran's service-connected disabilities, is granted.  38 
C.F.R. §§ 3.102, 3.310(a); Allen, 7 Vet. App. at 446-48.

Earlier Effective Date

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad v. Derwinski, 3 Vet. App. 
213, 216 (1992); VAOPGCPREC 75-91 (Dec. 27, 1991).  The 
objective criteria, set forth at 38 C.F.R. § 3.340(a)(2) 
(2004), provide for a total rating when there is a single 
disability or a combination of disabilities that results in a 
100 percent schedular evaluation.  Subjective criteria, set 
forth at 38 C.F.R. § 4.16(a) (2004), provide for a TDIU when, 
due to service-connected disability, a veteran is unable to 
secure or follow a substantially gainful occupation, and has 
a single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional 
circumstances, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  
38 C.F.R. § 4.16(b) (2004).

The effective date for an increased rating/TDIU will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating/TDIU will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b) (West 2002); 38 
C.F.R. § 3.400(o).  

A claim for a TDIU is, in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A 
TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).

Any communication or action indicating an intent to apply for 
VA benefits may be considered an informal claim.  38 C.F.R. § 
3.155(a) (2004).  When the informal claim pertains to an 
increased evaluation for a service-connected disability, the 
request will be accepted as a claim.  38 C.F.R. § 3.155(c).  
Once service connection has been established, receipt of 
specified types of medical evidence, including VA examination 
reports, will be accepted as an informal claim for increased 
benefits.  38 C.F.R. § 3.157 (2004).  For example, the date 
of outpatient or hospital examination or date of admission to 
a VA hospital will be accepted as the date of receipt of such 
a claim.  38 C.F.R. § 3.157(b).  

Once, as here, the appellant had filed a formal claim for 
disability compensation under 38 C.F.R. § 3.151, he obtained 
the procedural benefits bestowed by 38 C.F.R. § 3.155(c), 
which provides that an informal request for increase or 
reopening will be accepted as a claim.  Under the provisions 
of 38 C.F.R. § 3.157(b)(1), an informal claim for increase 
will be initiated by a report of examination or 
hospitalization by VA, or the uniformed services, for 
previously established service-connected disabilities.  
Similarly, under the provisions of 38 C.F.R. § 3.157(b)(2), 
(3), an informal claim for increase will be initiated upon 
receipt of evidence from a private physician or layman or 
from state and other institutions.  See Servello v. 
Derwinski, 3 Vet. App. 196, 200 (1992) (holding that a VA 
examination report constituted an informal claim for a TDIU).

The veteran contends that he filed a claim for a TDIU on July 
26, 2001 and that prior examinations and medical records 
revealed the same medical conditions existed then and 
warranted grant of a TDIU.  Therefore, he asks that an 
effective date of July 26, 2001 be established for a TDIU.  
At a December 2004 hearing, the veteran testified that he 
terminated his last job primarily because he was hurting so 
much; that he has been unemployed since 2001; and that he 
does not receive Social Security disability benefits.  He 
stated that he did not recall receiving the April 2002 denial 
of his first TDIU claim, but added that, whenever VA sent him 
something, he responded.  The veteran reiterated his 
contention that the effective date should go back to July 
2001, when he filed his initial claim, since his disabilities 
have only gotten worse.

The Board agrees that a VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability, was received from the veteran by Columbia RO 
on July 27, 2001.  Even though his service-connected cervical 
spine disability was rated as 60 percent disabling and he had 
a combined disability evaluation of 70 percent from July 27, 
2001, in an April 2002 rating action issued in May 2002, VA 
denied entitlement to a TDIU, noting that the veteran was 
attending school under the VA vocational rehabilitation 
program and was considered capable of gainful employment.  
The veteran filed a timely notice of disagreement with the 
April 2002 rating action, to include denial of entitlement to 
a TDIU and an SOC was issued in September 2002.  Before 
perfecting an appeal, the Columbia RO received a VA Form 21-
4138, on January 7, 2003, in which the veteran stated that he 
wished to withdraw his pending appeals and asked to reopen 
his TDIU claim.  Because he withdrew his appeal, the April 
2002 rating decision became final with regard to a claim for 
a TDIU.  

In a May 2003 rating decision, the Columbia RO awarded a 
TDIU, effective from January 7, 2003, the date of his 
reopened claim.  

After reviewing the record, the Board finds that, on January 
7, 2003, the appellant filed an informal claim for a TDIU.

However, the VA regulations governing the award of effective 
dates require that the Board must generally look to the 
evidence regarding the veteran's service-connected disability 
dated during the one-year period prior to his claim to 
determine whether it was ascertainable that an increase in 
disability had occurred so as to render the veteran 
unemployable.  See 38 C.F.R. § 3.400(o).  As the Board has 
determined that the veteran filed his claim for a TDIU on 
January 7, 2003, only records dated during the one-year 
period before that, may be considered to determine whether it 
was factually ascertainable that an increase in his service-
connected disability(ies) had occurred so as to make him 
unemployable.  
  
In this case, the Board must now determine at what point in 
time the appellant's service-connected cervical spine 
disorder rendered him unable to secure or follow a 
substantially gainful occupation under 38 C.F.R. § 4.16.  
Although post-service medical records throughout the period 
from January 7, 2002 reflect that the veteran had not been 
employed for some time, they also indicated that he was 
attending college under the auspices of the VA vocational 
rehabilitation program.  In September 2002, the veteran was 
awarded vocational rehabilitation subsistence allowance for 
the time period from October 1 through December 18, 2002.  
During that time, he had surgery on his nonservice-connected 
right shoulder.  An Army nurse, in a September 2002 
statement, indicated that the veteran had multiple health 
problems that prevented him from being able to work including 
chronic right shoulder pain, chronic cervical disc 
disease/chronic neck pain, and chronic right testicular 
pain/chronic orchialgia; however, until various consults were 
performed by specialists it would not be possible to 
determine whether they were permanent or temporary.  

In an October 2002 statement, an Army orthopedic surgeon 
indicated that the veteran had undergone right shoulder 
surgery on October 12, 2002, and that the use of his right 
upper extremity would be limited for the next 6 months.  In a 
statement dated the same month, an Army urologist related 
that the veteran had a six year history of right testicular 
pain; that his symptoms had not changed since 1996; that the 
removal of the veteran's right testicle probably would not 
resolve his pain; and that the veteran would continue to have 
difficulties with daily activities as long as he has pain.  
The urologist recommended that the veteran continue his 
therapy with the pain clinic and schedule periodic urologic 
follow-ups.  

In a December 19, 2002 statement, a VA vocational 
rehabilitation counseling psychologist indicated that the 
veteran was found to be medically or mentally not reasonably 
feasible for training and employment via a variety of 
assessments and the professional view of the division at that 
time.  VA examination reports dated in March, October and 
December 2002 did not contain any opinions as to whether the 
veteran was unemployable due solely to his service-connected 
disabilities or otherwise.  It was not until February 13, 
2003, that the Columbia RO received a physician questionnaire 
dated January 30, 2003, in which a private physician 
indicated that the veteran's cervical spine disability 
rendered him unable to secure and followed substantially 
gainful employment.  

In a March 4, 2003 VA spine examination report, the examiner 
opined that the veteran was unable to be gainfully employed 
due to his degenerative joint and disc disease of the 
cervical spine.  These findings support a conclusion that, 
due to his service-connected cervical spine disability, the 
veteran was demonstrably unable to obtain and retain 
employment as of February 13, 2003, the date of receipt of 
the private physician questionnaire.  38 C.F.R. 
§ 3.157(b)(2).

Accordingly, the date that it was ascertainable that the 
veteran was unemployable due to a service-connected 
disability was after January 7, 2003, the date of receipt of 
the veteran's reopened claim.  The Board acknowledges that 
the veteran wants an effective date of July 27, 2001, since 
he maintains that he was unemployable then and his 
disabilities have only worsened.  As lay persons, he and his 
representative, do not possesses the requisite knowledge, 
skill, experience, training, or education to qualify as a 
medical expert for their statements to be considered 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, given that the record shows that the 
veteran filed his TDIU claim on January 7, 2003, and that he 
was found to be unemployable after that date, his claim for 
an earlier effective date must be denied.  Accordingly, the 
preponderance of the evidence is against the assignment of an 
effective date prior to January 7, 2003, for a TDIU.  See 
Gilbert, 1 Vet. App. at 55.




ORDER

Service connection for depression secondary to service-
connected disabilities is granted.

An effective date earlier than January 7, 2003, for a total 
disability rating based on individual unemployability due to 
a service-connected disability, is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


